QUINLAN, J.
As appeared to me at the time of the oral presentation this statute should be closely followed and since *399then I find that the case of People’s Holding Co. vs. Bray, 118 Conn. 568, 173 Atl. 233, appears to completely dispose of the question involved. Accordingly, the appraisal having been made some time before the expiration of the time limited for redemption there has been a failure to comply with the statute and the appraisal is invalidated on that account.
The motion for deficiency judgment is denied.